DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8, 9, 16, 17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 


Regarding claim 2, line 3, recites “a control circuit”. It is unclear if this circuit is a control circuit of the plurality of circuits of claim 1 or a separate and distinct circuit. For examination purposes, the control circuit of claim 2 will be considered as part of the plurality of control circuits of claim 1

	Regarding claim 8, line 2 recites “a plurality of cuts”. It is unclear if this plurality of cuts is the same as the plurality of cutouts from claim 1 or separate and distinct cuts. For examination purposes, they will be considered as separate and distinct cuts.

	Regarding claim 9, line 2 recites “a plurality of collinear cuts”. It is unclear if this plurality of collinear cuts is the same as the plurality of cutouts from claim 
	
	Regarding claim 16 line 2 recites “a plurality of cuts”. It is unclear if this plurality of cuts is the same as the plurality of cutouts from claim 11 or separate and distinct cuts. For examination purposes, they will be considered as separate and distinct cuts.

	Regarding claim 17, line 2 recites “a plurality of collinear cuts”. It is unclear if this plurality of collinear cuts is the same as the plurality of cut from claim 16 or separate and distinct collinear cuts. For examination purposes, they will be considered as separate and distinct collinear cuts. 
In addition, line 2 recites “a central region”. It is unclear if this central region is different from the central region of claim 16, of which claim 17 relies upon. For examination purposes, they will be considered as the same region.
Regarding claim 20, line 1 recites “wherein the flexible substrate connects a plurality of base substrate islands”. It is unclear what the substrate islands are being, such as each other, the flexible substrate, or something else entirely. For examination purposes the islands will be considered to connect to the flexible substrate.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 11, 15-17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Saroha et al., (WO2017167883)(hereinafter “Saroha”).

Regarding claim 1, Saroha teaches an intraluminal imaging device ([0093] “Figs. 17A, 17B, and 17C illustrate an embodiment of an intravascular device”), comprising: 
a flexible elongate member (fig. 17a #1102) configured to be inserted into a body lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (Abstract “the flexible elongate member having a proximal portion and a distal portion”); and 
(Abstract “an imaging assembly disposed at the distal portion of the flexible elongate member” fig. 17 #212 ultrasound transducer) disposed at the distal portion of the flexible elongate member the ultrasound imaging assembly comprising: 
a support member ([0093] “and the support member 1130A”); 
a flexible substrate (fig. 17A #1114 flexible circuit) positioned around the support member ([0095] “the flex circuit 1114 is wrapped in a generally cylindrical or cylindrical toroid configuration. For example, the transducer region 1108 is wrapped around a distal support member 1130A,”; since the transducers are on the flex circuit, it would be positioned around the support member as well) and including a proximal region and a distal region (fig. 17A #1104 and part of #1110 would be proximal side, #1108 would be distal side) the proximal region comprising a plurality of cutouts (fig. 17A #1160 cutouts) defining a plurality of substrate ribbons (the region between the cutouts would count as ribbons made out of a substrate).
a plurality of transducer elements integrated in the distal region of the flexible substrate (fig. 17A #212 ultrasound transducers are on the distal end of the flexible circuit #1114); and
a plurality of control circuits disposed on the proximal region of the flexible substrate (fig. 17A #206B control circuits are on the proximal side).

	Regarding claim 5, Saroha teaches the device of claim 1, wherein the distal region of the flexible substrate is cylindrical in shape when positioned around the (fig. 17B #1108 distal end of #1114 flexible substrate is cylindrical).

	Regarding claim 6, Saroha teaches the device of claim 1, wherein the flexible substrate comprises a central region (#1110 transition region) that is polygonal in shape when positioned around the support member (fig. 17A #1110; [00100] “The transition region 1110 can have a circular, ellipsoidal, and/or polygonal cross-sectional profile.”).

	Regarding claim 7, Saroha teaches the device of claim 6, wherein the distal, central, and proximal regions of the flexible substrate each have a different shape when positioned around the support member ([00100] “the cross-sectional profiles of controller region 1104, transducer region 1108, and/or transition region 1110 can be different.”).

	Regarding claim 8, Saroha teaches the device of claim 7, wherein the proximal and central regions of the flexible substrate each comprise a plurality of cuts arranged to facilitate their respective shapes when wrapped around the support member ([0099] “The non-rectangular shape of the transition region 1110, provided by the cutouts 1160, as well as the spaced distal support member 1130A and/or proximal support member, advantageously improve flexibility of the imaging assembly 1110 by providing relatively more bendable areas and reducing the amount of rigid materials.”; the increase flexibility helps to bend the flex circuit when shaped around the support member).
	
	Regarding claim 9, Saroha teaches the device of claim 1, wherein the flexible substrate comprises a central region that comprises a plurality of collinear cuts (fig. 17A #1160 cutouts).

	Regarding claim 11, Saroha teaches a method of assembling an intraluminal imaging device ([0093] “Figs. 17A, 17B, and 17C illustrate an embodiment of an intravascular device”), the method comprising: 
providing a flexible substrate (#1114 flex circuit) comprising a proximal region and a distal region (fig. 17A #1104 and part of #1110 would be proximal side, #1108 would be distal side), the proximal region comprising a plurality of cutouts (fig. 17A #1160 cutouts) defining a plurality of substrate ribbons (the region between the cutouts would count as ribbons made out of a substrate), the distal region including a plurality of ultrasound transducer elements integrated therein (fig. 17A #212 are disposed on the distal end); 
locating a plurality of control circuits on the proximal region of the flexible substrate (fig. 17A #206B); and
 positioning the flexible substrate around a support member ([0095] “the flex circuit 1114 is wrapped in a generally cylindrical or cylindrical toroid configuration. For example, the transducer region 1108 is wrapped around a distal support member 1130A,”; since the transducers are on the flex circuit, it would be positioned around the support member as well).

	Regarding claim 15, Saroha teaches the method of claim 11, wherein the distal region of the flexible substrate is cylindrical in shape when positioned around the support member (fig. 17A #1108 region is cylindrical, and is positioned around the support member).

	Regarding claim 16, Saroha teaches the method of claim 11, wherein providing the flexible substrate (#1114 flex circuit) comprises providing a plurality of cuts (#1160) in a central region of the flexible substrate (fig. 17A #1160 cut outs) such that the central region of the flexible substrate is polygonal in shape when positioned around the support member ([0100] “The transition region 1110 can have a circular, ellipsoidal, and/or polygonal cross-sectional profile.”).

	Regarding claim 17, Saroha teaches the method of claim 16, wherein providing the flexible substrate (#1114 flex circuit ) comprises providing a plurality of collinear cuts in a central region of the flexible substrate(fig. 17A #1160 cutouts).

	Regarding claim 19, Saroha teaches the method of claim 11, wherein the plurality of ultrasound transducer elements comprises a plurality of capacitive micro machined ultrasound transducers ([0047] “the transducer array includes piezoelectric zirconate transducers (PZT) transducers such as bulk PZT transducers, capacitive micro machined ultrasound transducers (cMUTs), single crystal piezoelectric materials, other suitable ultrasound transmitters and receivers, and/or combinations thereof.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 – 4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroha’s embodiment in figure 17a-d in view of Saroha’s embodiment in figure 3.

Regarding claim 2, embodiment of figure 17A teaches the device of claim 1, but fails to explicitly disclose the support member comprises a proximal portion and a distal portion, the proximal portion comprising a plurality of planar surfaces sized and shaped to receive a control circuit thereupon.
However in the same reference and same ultrasound intravascular device field of endeavor, Saroha’s figure 3 embodiment teaches the support member comprises a proximal portion (#208) and a distal portion (#204), the proximal portion comprising a plurality of planar surfaces sized and shaped to receive a control circuit thereupon ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the support member of figure 17A with the shapes that include planar surfaces of figure 3. As seen in Saroha [0058], different shapes for the support members are mentioned, such as geometrical, non- geometrical, symmetrical, and non-symmetrical shapes of the cross section are mentioned, meaning this is no more than the simple substitution of one known element for another to obtain predictable results.

Regarding claim 3, figure 17A as modified by figure 3 of Saroha teaches the intraluminal imaging device of claim 2, but fails to explicitly disclose wherein the proximal portion of the support member is hexagonal in shape.
However in the same reference and same IVUS field of endeavor, the embodiment of figure 3 teaches wherein the proximal portion of the support member is hexagonal in shape ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the support member of figure 17A with the hexagonal shape of figure 3. As seen in Saroha [0058], different shapes for the support members are 

	Regarding claim 4, Saroha teaches the device of claim 2, wherein the distal portion of the support member comprises a spool configured to receive the plurality of transducer elements (fig. 17B the support #1130 is cylindrical, making it a spool since it can be wrapped or wound with the transducers; [0095] “For example, the transducer region 1108 is wrapped around a distal support member 1130A.”).

	Regarding claim 12, embodiment of figure 17A teaches the device of claim 11, but fails to explicitly disclose the support member comprises a proximal portion and a distal portion, the proximal portion comprising a plurality of planar surfaces sized and shaped to receive a control circuit thereupon.
However in the same reference and same ultrasound intravascular device field of endeavor, Saroha’s figure 3 embodiment teaches the support member comprises a proximal portion (#208) and a distal portion (#204), the proximal portion comprising a plurality of planar surfaces sized and shaped to receive a control circuit thereupon ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the support member of figure 17A with the shapes that include planar surfaces of figure 3. As seen in Saroha [0058], different shapes for the support members are mentioned, such as geometrical, non- geometrical, symmetrical, and non-symmetrical shapes of the cross section are mentioned, meaning is no more than the simple substitution of one known element for another to obtain predictable results.

	Regarding claim 13, figure 17A as modified by figure 3 of Saroha teaches the intraluminal imaging device of claim 12, but fails to explicitly disclose wherein the proximal portion of the support member is hexagonal in shape.
However in the same reference and same IVUS field of endeavor, the embodiment of figure 3 teaches wherein the proximal portion of the support member is hexagonal in shape ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the support member of figure 17A with the hexagonal shape of figure 3. As seen in Saroha [0058], different shapes for the support members are mentioned, such as geometrical, non- geometrical, symmetrical, and non-symmetrical 

	Regarding claim 14, Saroha teaches the device of claim 12, wherein the distal portion of the support member comprises a spool configured to receive the plurality of transducer elements (fig. 17B the support #1130 is cylindrical, making it a spool since it can be wrapped or wound with the transducers; [0095] “For example, the transducer region 1108 is wrapped around a distal support member 1130A.”).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saroha in view of Nix et al., (US6283921) (hereinafter “Nix”).

Regarding claim 10, Saroha teaches the device of claim 1, but fails to explicitly disclose wherein each of the plurality of control circuits is disposed on a respective one of the plurality of substrate ribbons.
However in the same IVUS field of endeavor, Nix teaches wherein each of the plurality of control circuits is disposed on a respective one of the plurality of substrate ribbons (fig. 9 #22 cutouts form ribbons in between each cutout, and #4 integrated circuits are on the ribbons.).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Saroha with the placement of the integrated circuits, as this would aid with the wrapping process (see Nix col 5 line 40-41).

Regarding claim 18, Saroha teaches the method of claim 11, but fails to explicitly disclose wherein locating the plurality of control circuits on the proximal region of the flexible substrate comprises locating the each of the plurality of control circuits on respective ones of the plurality of substrate ribbons.
However in the same IVUS field of endeavor, Nix teaches wherein locating the plurality of control circuits (#4) on the proximal region (see annotated fig. 9) of the flexible substrate comprises locating the each of the plurality of control circuits on respective ones of the plurality of substrate ribbons (fig. 9 #22 cutouts form ribbons in between each cutout, and #4 integrated circuits are on the ribbons.).

    PNG
    media_image1.png
    317
    552
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the device of Saroha with the placement of the integrated circuits of Nix, as this would aid with the wrapping process (see Nix col 5 line 40-41).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saroha in view of Dekker et al., (WO2015135784) (hereinafter “Dekker”).


However in the same IVUS field of endeavor, Dekker teaches wherein the flexible substrate connects a plurality of base substrate islands (page 7 line 13-15 “The transducer elements 14 may consist of silicon islands containing ultrasound transducer elements such as CMUT transducers, electrical circuits and or capacitors connected to each other by means of the flexible connection layer 20.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the substrate of Saroha with the silicon islands of Dekker, as the overall reliability of the ultrasound transducer assembly can be improved, and the technical effort for a precise manufacturing can be reduce (see Dekker page 4 lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793                


/PASCAL M BUI PHO/           Supervisory Patent Examiner, Art Unit 3793